 


110 HR 2315 IH: New Markets for State-Inspected Meat and Poultry Act of 2007
U.S. House of Representatives
2007-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2315 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2007 
Mr. Pomeroy (for himself, Mr. Blunt, Mrs. Boyda of Kansas, Mrs. Cubin, Mr. Moran of Kansas, Ms. Herseth Sandlin, Mr. Conaway, Mr. Marshall, Mr. Souder, Mr. Pearce, Mr. Sensenbrenner, Mr. Petri, Mrs. Capito, Mr. Lucas, Mr. King of Iowa, Mr. Bonner, and Mr. Salazar) introduced the following bill; which was referred to the Committee on Agriculture 
 
A BILL 
To enhance the State inspection of meat and poultry in the United States, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the New Markets for State-Inspected Meat and Poultry Act of 2007. 
2.State meat inspection programs 
(a)In generalTitle III of the Federal Meat Inspection Act (21 U.S.C. 661 et seq.) is amended to read as follows: 
 
IIIState Meat Inspection Programs 
301.Policy and findings 
(a)PolicyIt is the policy of Congress to protect the public from meat and meat food products that are adulterated or misbranded and to assist in efforts by State and other government agencies to accomplish that policy. 
(b)FindingsCongress finds that— 
(1)the goal of a safe and wholesome supply of meat and meat food products throughout the United States would be better served if a consistent set of requirements, established by the Federal Government, were applied to all meat and meat food products, whether produced under State inspection or Federal inspection; 
(2)under such a system, State and Federal meat inspection programs would function together to create a seamless inspection system to ensure food safety and inspire consumer confidence in the food supply in interstate commerce; and 
(3)such a system would ensure the viability of State meat inspection programs, which should help to foster the viability of small establishments. 
302.Approval of State meat inspection programs 
(a)In generalNotwithstanding any other provision of this Act, the Secretary may approve a State meat inspection program and allow the shipment in commerce of carcasses, parts of carcasses, meat, and meat food products inspected under the State meat inspection program in accordance with this title. 
(b)Eligibility 
(1)In generalTo receive or maintain approval from the Secretary for a State meat inspection program in accordance with subsection (a), a State shall— 
(A)implement a State meat inspection program that enforces the mandatory antemortem and postmortem inspection, reinspection, sanitation, and related Federal requirements of titles I, II, and IV (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under those titles); and 
(B)enter into a cooperative agreement with the Secretary in accordance with subsection (c). 
(2)Additional requirements 
(A)In generalIn addition to the requirements described in paragraph (1), a State meat inspection program reviewed in accordance with section 2 of the New Markets for State-Inspected Meat and Poultry Act of 2007 shall implement, not later than 180 days after the date on which the report is submitted under subsection (b) of such section, all recommendations from the review, in a manner approved by the Secretary. 
(B)Review of new state meat inspection programs 
(i)Review requirementNot later than one year after the date on which the Secretary approves a new State meat inspection program, the Secretary shall conduct a review of the new State meat inspection program, which shall include— 
(I)a determination of the effectiveness of the new State meat inspection program; and 
(II)identification of changes necessary to ensure enforcement of Federal inspection requirements. 
(ii)Implementation requirementsIn addition to the requirements described in paragraph (1), to continue to be an approved State meat inspection program, a new State meat inspection program shall implement all recommendations from the review conducted in accordance with this subparagraph, in a manner approved by the Secretary. 
(iii)Definition of new state meat inspection programIn this subparagraph, the term new State meat inspection program means a State meat inspection program that is not approved in accordance with subsection (a) between the effective date of the New Markets for State-Inspected Meat and Poultry Act of 2006 and the date that is one year after the effective date of such Act. 
(c)Cooperative agreementNotwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into a cooperative agreement with a State that— 
(1)establishes the terms governing the relationship between the Secretary and the State meat inspection program; 
(2)provides that the State will adopt (including adoption by reference) provisions identical to titles I, II, and IV (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under those titles); 
(3)provides that State-inspected and passed meat and meat food products shall be marked with a mark of State inspection, which shall be deemed to be an official mark, in accordance with requirements issued by the Secretary; 
(4)provides that the State will comply with all labeling requirements issued by the Secretary governing meat and meat food products inspected under the State meat inspection program; 
(5)provides that the Secretary shall have authority— 
(A)to detain and seize livestock, carcasses, parts of carcasses, meat, and meat food products under the State meat inspection program; 
(B)to obtain access to facilities, records, livestock, carcasses, parts of carcasses, meat, and meat food products of any person, firm, or corporation that slaughters, processes, handles, stores, transports, or sells meat or meat food products inspected under the State meat inspection program to determine compliance with this Act (including the regulations issued under this Act); and 
(C)to direct the State to conduct any activity authorized to be conducted by the Secretary under this Act (including the regulations issued under this Act); and 
(6)includes such other terms as the Secretary determines to be necessary to ensure that the actions of the State and the State meat inspection program are consistent with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act). 
(d)Restriction on establishment sizeAfter the date that is 90 days after the effective date of the New Markets for State-Inspected Meat and Poultry Act of 2006, establishments with more than 50 employees may not be accepted into a State meat inspection program. Any establishment that is subject to state inspection on such date, may remain subject to State inspection. 
(e)Reimbursement of state costsThe Secretary shall reimburse a State for not less than 50 percent of the State’s costs of meeting the Federal requirements for the State meat inspection program. 
(f)SamplingA duly authorized representative of the Secretary shall be afforded access to State inspected establishments to take reasonable samples of the inventory of such establishments upon payment of the fair market value therefor. 
(g)NoncomplianceIf the Secretary determines that a State meat inspection program does not comply with this title or the cooperative agreement under subsection (c), the Secretary shall take such action as the Secretary determines to be necessary to ensure that the carcasses, parts of carcasses, meat, and meat food products in the State are inspected in a manner that effectuates this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act). 
303.Authority to take over State meat inspection programs 
(a)NotificationIf the Secretary has reason to believe that a State is not in compliance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement under section 302(c) and is considering the revocation or temporary suspension of the approval of the State meat inspection program, the Secretary shall promptly notify and consult with the Governor of the State. 
(b)Suspension and revocation 
(1)In generalThe Secretary may revoke or temporarily suspend the approval of a State meat inspection program and take over a State meat inspection program if the Secretary determines that the State meat inspection program is not in compliance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement under section 302(c). 
(2)Procedures for reinstatementA State meat inspection program that has been the subject of a revocation may be reinstated as an approved State meat inspection program under this Act only in accordance with the procedures under section 302(b)(2)(B). 
(c)PublicationIf the Secretary revokes or temporarily suspends the approval of a State meat inspection program in accordance with subsection (b), the Secretary shall publish notice of the revocation or temporary suspension under that subsection in the Federal Register. 
(d)Inspection of establishmentsNot later than 30 days after the date of publication of a determination under subsection (c), an establishment subject to a State meat inspection program with respect to which the Secretary makes a determination under subsection (b) shall be inspected by the Secretary. 
304.Expedited authority to take over inspection of State-inspected establishmentsNotwithstanding any other provision of this title, if the Secretary determines that an establishment operating under a State meat inspection program is not operating in accordance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement under section 302(c), and the State, after notification by the Secretary to the Governor, has not taken appropriate action within a reasonable time as determined by the Secretary, the Secretary may immediately determine that the establishment is an establishment that shall be inspected by the Secretary, until such time as the Secretary determines that the State will meet the requirements of this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements) and the cooperative agreement with respect to the establishment. 
305.Annual review 
(a)In generalThe Secretary shall develop and implement a process to annually review each State meat inspection program approved under this title and to certify the State meat inspection programs that comply with the cooperative agreement entered into with the State under section 302(c). 
(b)Comment from interested partiesIn developing the review process described in subsection (a), the Secretary shall solicit comment from interested parties. 
306.Federal inspection option 
(a)In generalAn establishment that operates in a State with an approved State meat inspection program may apply for inspection under the State meat inspection program or for Federal inspection. 
(b)LimitationAn establishment shall not make an application under subsection (a) more than once every four years. . 
(b)Restaurants and retail storesTitle IV of the Federal Meat Inspection Act is amended— 
(1)by redesignating section 411 (21 U.S.C. 681) as section 414; and 
(2)by inserting after section 410 (21 U.S.C. 680) the following: 
 
411.Restaurants and retail stores 
(a)Limitation on applicability of inspection requirementsThe provisions of this Act requiring inspection of the slaughter of animals and the preparation of carcasses, parts of carcasses, meat, and meat food products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, as determined by the Secretary, if the operations are conducted at a retail store, restaurant, or similar retail establishment for sale of such prepared articles in normal retail quantities or for service of the articles to consumers at such an establishment. 
(b)Central kitchen facilities 
(1)In generalFor the purposes of this section, operations conducted at a central kitchen facility of a restaurant shall be considered to be conducted at a restaurant if the central kitchen of the restaurant prepares meat or meat food products that are ready to eat when they leave the facility and are served in meals or as entrees only to customers at restaurants owned or operated by the same person, firm, or corporation that owns or operates the facility. 
(2)ExceptionA facility described in paragraph (1) shall be subject to section 202 and may be subject to the inspection requirements of title I for as long as the Secretary determines to be necessary, if the Secretary determines that the sanitary conditions or practices of the facility or the processing procedures or methods at the facility are such that any of the meat or meat food products of the facility are rendered adulterated. 
412.Acceptance of Interstate shipments of meat and meat food productsNotwithstanding any provision of State law, a State or local government shall not prohibit or restrict the movement or sale of meat or meat food products that have been inspected and passed in accordance with this Act for interstate commerce. 
413.Advisory committees for Federal and State programsThe Secretary may appoint advisory committees consisting of such representatives of appropriate State agencies as the Secretary and the State agencies may designate to consult with the Secretary concerning State and Federal programs with respect to meat inspection and other matters within the scope of this Act. . 
3.State poultry inspection programs 
(a)In generalThe Poultry Products Inspection Act (21 U.S.C. 451 et seq.) is amended by striking section 5 and inserting the following: 
 
5.State poultry inspection programs 
(a)PolicyIt is the policy of Congress to protect the public from poultry products that are adulterated or misbranded and to assist in efforts by State and other government agencies to accomplish that policy. 
(b)FindingsCongress finds that— 
(1)the goal of a safe and wholesome supply of poultry products throughout the United States would be better served if a consistent set of requirements, established by the Federal Government, were applied to all poultry products, whether produced under State inspection or Federal inspection; 
(2)under such a system, State and Federal poultry inspection programs would function together to create a seamless inspection system to ensure food safety and inspire consumer confidence in the food supply in interstate commerce; and 
(3)such a system would ensure the viability of State poultry inspection programs, which should help to foster the viability of small official establishments. 
(c)Approval of state poultry inspection programs 
(1)In generalNotwithstanding any other provision of this Act, the Secretary may approve a State poultry inspection program and allow the shipment in commerce of poultry products inspected under the State poultry inspection program in accordance with this section and section 5A. 
(2)Eligibility 
(A)In generalTo receive or maintain approval from the Secretary for a State poultry inspection program in accordance with paragraph (1), a State shall— 
(i)implement a State poultry inspection program that enforces the mandatory antemortem and postmortem inspection, reinspection, sanitation, and related Federal requirements of sections 1 through 4 and 6 through 33 (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under those sections); and 
(ii)enter into a cooperative agreement with the Secretary in accordance with paragraph (3). 
(B)Additional requirements 
(i)In generalIn addition to the requirements described in subparagraph (A), a State poultry inspection program reviewed in accordance with section 2 of the New Markets for State-Inspected Meat and Poultry Act of 2006 shall implement, not later 180 days after the date on which the report is submitted under subsection (b) of such section, all recommendations from the review, in a manner approved by the Secretary. 
(ii)Review of new state poultry inspection programs 
(I)Review requirementNot later than one year after the date on which the Secretary approves a new State poultry inspection program, the Secretary shall conduct a review of the new State poultry inspection program, which shall include— 
(aa)a determination of the effectiveness of the new State poultry inspection program; and 
(bb)identification of changes necessary to ensure enforcement of Federal inspection requirements. 
(II)Implementation requirementsIn addition to the requirements described in subparagraph (A), to continue to be an approved State poultry inspection program, a new State poultry inspection program shall implement all recommendations from the review conducted in accordance with this clause, in a manner approved by the Secretary. 
(III)Definition of new state poultry inspection programIn this clause, the term new State poultry inspection program means a State poultry inspection program that is not approved in accordance with paragraph (1) between the effective date of the New Markets for State-Inspected Meat and Poultry Act of 2006 and the date that is one year after the effective date of such Act. 
(3)Cooperative agreementNotwithstanding chapter 63 of title 31, United States Code, the Secretary may enter into a cooperative agreement with a State that— 
(A)establishes the terms governing the relationship between the Secretary and the State poultry inspection program; 
(B)provides that the State will adopt (including adoption by reference) provisions identical to sections 1 through 4 and 6 through 33 (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under those sections); 
(C)provides that State-inspected and passed poultry products may be marked with the mark of State inspection, which shall be deemed to be an official mark, in accordance with requirements issued by the Secretary; 
(D)provides that the State will comply with all labeling requirements issued by the Secretary governing poultry products inspected under the State poultry inspection program; 
(E)provides that the Secretary shall have authority— 
(i)to detain and seize poultry and poultry products under the State poultry inspection program; 
(ii)to obtain access to facilities, records, and poultry products of any person that slaughters, processes, handles, stores, transports, or sells poultry products inspected under the State poultry inspection program to determine compliance with this Act (including the regulations issued under this Act); and 
(iii)to direct the State to conduct any activity authorized to be conducted by the Secretary under this Act (including the regulations issued under this Act); and 
(F)includes such other terms as the Secretary determines to be necessary to ensure that the actions of the State and the State poultry inspection program are consistent with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act). 
(4)Restriction on establishment sizeAfter the date that is 90 days after the effective date of the New Markets for State-Inspected Meat and Poultry Act of 2006, establishments with more than 50 employees may not be accepted into a State meat inspection program. Any establishment that is subject to state inspection on such date may remain subject to state inspection. 
(5)Reimbursement of state costsThe Secretary may reimburse a State for not more than 60 percent of the State’s costs of meeting the Federal requirements for the State poultry inspection program. 
(6)SamplingA duly authorized representative of the Secretary shall be afforded access to State inspected establishments to take reasonable samples of their inventory upon payment of the fair market value therefor. 
(7)NoncomplianceIf the Secretary determines that a State poultry inspection program does not comply with this section, section 5A, or the cooperative agreement under paragraph (3), the Secretary shall take such action as the Secretary determines to be necessary to ensure that the poultry products in the State are inspected in a manner that effectuates this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act). 
(d)Annual review 
(1)In generalThe Secretary shall develop and implement a process to annually review each State poultry inspection program approved under this section and to certify the State poultry inspection programs that comply with the cooperative agreement entered into with the State under subsection (c)(3). 
(2)Comment from interested partiesIn developing the review process described in paragraph (1), the Secretary shall solicit comment from interested parties. 
(e)Federal inspection option 
(1)In generalAn official establishment that operates in a State with an approved State poultry inspection program may apply for inspection under the State poultry inspection program or for Federal inspection. 
(2)LimitationAn official establishment shall not make an application under paragraph (1) more than once every 4 years. 
5A.Authority to take over State poultry inspection activities 
(a)Authority To take over state poultry inspection programs 
(1)NotificationIf the Secretary has reason to believe that a State is not in compliance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement under section 5(c)(3) and is considering the revocation or temporary suspension of the approval of the State poultry inspection program, the Secretary shall promptly notify and consult with the Governor of the State. 
(2)Suspension and revocation 
(A)In generalThe Secretary may revoke or temporarily suspend the approval of a State poultry inspection program and take over a State poultry inspection program if the Secretary determines that the State poultry inspection program is not in compliance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement. 
(B)Procedures for reinstatementA State poultry inspection program that has been the subject of a revocation may be reinstated as an approved State poultry inspection program under this Act only in accordance with the procedures under section 5(c)(2)(B)(ii). 
(3)PublicationIf the Secretary revokes or temporarily suspends the approval of a State poultry inspection program in accordance with paragraph (2), the Secretary shall publish notice of the revocation or temporary suspension under that paragraph in the Federal Register. 
(4)Inspection of establishmentsNot later than 30 days after the date of publication of a determination under paragraph (3), an official establishment subject to a State poultry inspection program with respect to which the Secretary makes a determination under paragraph (2) shall be inspected by the Secretary. 
(b)Expedited authority To take over inspection of state-inspected official establishmentsNotwithstanding any other provision of this title, if the Secretary determines that an official establishment operating under a State poultry inspection program is not operating in accordance with this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements issued under this Act) or the cooperative agreement under section 5(c)(3), and the State, after notification by the Secretary to the Governor, has not taken appropriate action within a reasonable time as determined by the Secretary, the Secretary may immediately determine that the official establishment is an establishment that shall be inspected by the Secretary, until such time as the Secretary determines that the State will meet the requirements of this Act (including the regulations, directives, notices, policy memoranda, and other regulatory requirements) and the cooperative agreement with respect to the official establishment. . 
(b)Restaurants and retail stores, acceptance of Interstate shipments of poultry products, and advisory committees for federal and state programsThe Poultry Products Inspection Act (21 U.S.C. 451 et seq.) is amended by inserting after section 30 the following: 
 
31.Restaurants and retail stores 
(a)Limitation on applicability of inspection requirementsThe provisions of this Act requiring inspection of the slaughter of poultry and the processing of poultry products shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, if the operations are conducted at a retail store, restaurant, or similar retail establishment for sale of such prepared articles in normal retail quantities or for service of the articles to consumers at such an establishment. 
(b)Central kitchen facilities 
(1)In generalFor the purposes of this section, operations conducted at a central kitchen facility of a restaurant shall be considered to be conducted at a restaurant if the central kitchen of the restaurant prepares poultry products that are ready to eat when they leave the facility and are served in meals or as entrees only to customers at restaurants owned or operated by the same person that owns or operates the facility. 
(2)ExceptionA facility described in paragraph (1) shall be subject to section 11(b) and may be subject to the inspection requirements of this Act for as long as the Secretary determines to be necessary, if the Secretary determines that the sanitary conditions or practices of the facility or the processing procedures or methods at the facility are such that any of the poultry products of the facility are rendered adulterated. 
32.Acceptance of Interstate shipments of poultry productsNotwithstanding any provision of State law, a State or local government shall not prohibit or restrict the movement or sale of poultry products that have been inspected and passed in accordance with this Act for interstate commerce. 
33.Advisory committees for Federal and State programsThe Secretary may appoint advisory committees consisting of such representatives of appropriate State agencies as the Secretary and the State agencies may designate to consult with the Secretary concerning State and Federal programs with respect to poultry product inspection and other matters within the scope of this Act. . 
4.RegulationsNot later than 180 days after the date of the enactment of this Act, the Secretary of Agriculture shall promulgate such regulations as are necessary to implement the amendments made by sections 2 and 3. 
5.Effective dateThe amendments made by sections 2 and 3 shall take effect on the date that is 180 days after the date of the enactment of this Act. 
 
